MARTIN, Circuit Judge
(dissenting).
I am unable to concur in the majority opinion in this case, for the reason that I think United States District Judge Picard did not abuse his discretion in his allowance of fees to the attorneys in this litigation. In my judgment, the fees allowed by him and the expense allowances, as well, were quite substantial; and, this being true, I think the court of appeals should let the matter abide within the sound discretion of the experienced district judge.
The determination of fees in cases of this character is, in my view, a matter concerning which the district judge is in better position to reach a correct conclusion upon the considerations involved than is a reviewing court. I would affirm the judgment of the district court.